DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is issued in response to application, 17/128,764, filed on 12/21/2020.
Claim(s) 1-20 is/are pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 12/21/2020, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is 158 words and, thus, too long (i.e., should be 50-150 words), see above.  Correction is required.  See MPEP § 608.01(b).

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watzke et al., US 2021/0034626 A1 (hereinafter “Watzke”) in view of Mukherjee et al., US 2016/0026667 A1 (hereinafter “Mukherjee”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 14 and 19
Watzke discloses a database system comprising:
a plurality of processing engines comprising processors to access data over a network from a data store (Watzke, [0084], see the system 600 includes multiple processing engines 602 (similar to 112 in FIG. 1) to access data in a logically disconnected data store 620),
wherein a first processing engine of the plurality of processing engines is to:
in response to a join query to join a plurality of tables (Watzke, [0049], see queries to access the data records can be received by the parsing engine 110. The queries can include a query that reads data of the objects 114, a query that causes a modification of values of data records, a query that causes a specific operation (e.g., an aggregation operation, a join operation, an ordered analytic operation, etc.) to be performed), retrieve tuples of a first table from a subset of objects of the data store, and add content of the retrieved tuples each processing engine 112 manages access of data in respective objects 114 in the data store 104. Each processing engine 112 can perform the following tasks: inserts, deletes, or modifies contents of tables or other data records; creates, modifies, or deletes definitions of tables or other data records; retrieves information from definitions and tables or other data records; locks databases and tables or other data records; and so forth), wherein the objects are range partitioned across the plurality of processing engines based on respective ranges of values (Watzke, Abstract, see the system partitions the objects across the plurality of processing engines based on the information of the respective ranges of values of the at least one clustering attribute in the data contained in the objects; and Watzke, [0050], see in response to the query, the query partitioning logic 124 can perform range partitioning and assign objects to respective processing engines 112 based on the range partitioning) of at least one join attribute in the join query (Watzke, [0047] and [0048], see data records are organized by attributes and, therefore, can be sorted by attributes; and Watzke, [0049], see queries to access the data records can be received by the parsing engine 110. The queries can include a query that reads data of the objects 114, a query that causes a modification of values of data records, a query that causes a specific operation (e.g., an aggregation operation, a join operation, an ordered analytic operation, etc.) to be performed);
retrieve, from the data store, tuples of a second table of the plurality of tables based on a range of values of the at least one join attribute in the retrieved tuples of the first table (Watzke, [0029], see each processing engine 112 manages access of data in respective objects 114 in the data store 104. Each processing engine 112 can perform the following tasks: inserts, deletes, or modifies contents of tables or other data records; creates, modifies, or deletes definitions of tables or other data records; retrieves information from definitions and tables or other data records; locks databases and tables or other data records; and so forth; and Watzke, [0047] and [0048], see data records are organized by attributes and, therefore, can be sorted by attributes); and
perform an in-memory join of the plurality of tables based on the retrieved tuples of the second table and processing units perform a local relation operation, such as a join operation (e.g., to join data from multiple tables)).
Mukherjee discloses an in-memory table (Mukherjee, [0048], see a composite partitioned table may be partitioned using range-based partitioning on a first column, and then further sub-partitioned using hash-based partitioning on a second column. Each sub-partition in this table would belong to a unique range-hash partition combination. According to one embodiment, when an object is composite partitioned with both range and hash partitioning, data from partitions is preloaded into the volatile memories of nodes based on the hash partition to increase the likelihood of being able to perform an in-memory partition-wise join).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Mukherjee’s teachings to Watzke’s method.  A skilled artisan would have been motivated to do so in order to increase parallelism and avoid the situation in which the same data is consuming volatile memory in every one of the nodes, see Mukherjee, [0039].  In addition, both/all of the references (Watzke and Mukherjee) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as range querying.  This close relation between/among the references highly suggests an expectation of success.
Claim(s) 14 and 19 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 14, Watzke discloses a non-transitory machine-readable storage medium comprising instructions (Watzke, [0085], see the non-transitory machine-readable or computer-readable storage medium 606).

Claim 2
With respect to claim 2, the combination of Watzke and Mukherjee discloses wherein the first processing engine is to record a minimum value of the at least one join attribute and a maximum value of the at least one join attribute, wherein the range of values is based on the minimum value and the maximum value (Watzke, [0036], see the minimum and/or maximum values of the clustering attribute).

Claim 3
With respect to claim 3, the combination of Watzke and Mukherjee discloses wherein the first processing engine is to:
after the in-memory join of the plurality of tables based on the retrieved tuples of the second table and the in-memory table:
retrieve further tuples of the first table from the data store, and add further content of the retrieved further tuples to the in-memory table (Watzke, [0029], see each processing engine 112 manages access of data in respective objects 114 in the data store 104. Each processing engine 112 can perform the following tasks: inserts, deletes, or modifies contents of tables or other data records; creates, modifies, or deletes definitions of tables or other data records; retrieves information from definitions and tables or other data records; locks databases and tables or other data records; and so forth; and Watzke, [0047] and [0048], see data records are organized by attributes and, therefore, can be sorted by attributes);
record a further minimum value of the at least one join attribute and a further maximum value of the at least one join attribute of the further tuples (Watzke, [0036], see the minimum and/or maximum values of the clustering attribute);
retrieve, from the data store, further tuples of the second table based on the further range of values of the at least one join attribute defined based on the further minimum value and the further maximum value (Watzke, [0029], see each processing engine 112 manages access of data in respective objects 114 in the data store 104. Each processing engine 112 can perform the following tasks: inserts, deletes, or modifies contents of tables or other data records; creates, modifies, or deletes definitions of tables or other data records; retrieves information from definitions and tables or other data records; locks databases and tables or other data records; and so forth; and Watzke, [0047] and [0048], see data records are organized by attributes and, therefore, can be sorted by attributes); and
perform the join of the plurality of tables based on the retrieved further tuples of the second table and the further content in the in-memory table (Watzke, [0019], see the multiple processing units perform a local relation operation, such as a join operation (e.g., to join data from multiple tables); and Mukherjee, [0048], see a composite partitioned table may be partitioned using range-based partitioning on a first column, and then further sub-partitioned using hash-based partitioning on a second column. Each sub-partition in this table would belong to a unique range-hash partition combination. According to one embodiment, when an object is composite partitioned with both range and hash partitioning, data from partitions is preloaded into the volatile memories of nodes based on the hash partition to increase the likelihood of being able to perform an in-memory partition-wise join).

Claims 4 and 18
With respect to claims 4 and 18, the combination of Watzke and Mukherjee discloses wherein the data store is a logically disconnected data store (Watzke, [0005], see logically disconnected data store).

Claim 5
With respect to claim 5, the combination of Watzke and Mukherjee discloses wherein the data store further comprises objects containing tuples of the second table that are range partitioned across the plurality of processing engines according to respective ranges of values of the at least one join attribute (Watzke, Abstract, see the system partitions the objects across the plurality of processing engines based on the information of the respective ranges of values of the at least one clustering attribute in the data contained in the objects; and Watzke, [0050], see in response to the query, the query partitioning logic 124 can perform range partitioning and assign objects to respective processing engines 112 based on the range partitioning).

Claim 6
With respect to claim 6, the combination of Watzke and Mukherjee discloses wherein the in-memory table is an in-memory hash table (Mukherjee, [0048], see when an object is composite partitioned with both range and hash partitioning, data from partitions is preloaded into the volatile memories of nodes based on the hash partition to increase the likelihood of being able to perform an in-memory partition-wise join; and Mukherjee, [0048], see hash based partitioning).

Claim 7
With respect to claim 7, the combination of Watzke and Mukherjee discloses wherein the first processing engine is to:
add the content of the retrieved tuples of the first table to the in-memory hash table by applying a hashing function on the retrieved tuples of the first table to derive corresponding hash table keys, and placing content of the retrieved tuples of the first table into buckets of the in-memory hash table based on the corresponding hash table keys (Watzke, [0029], see each processing engine 112 manages access of data in respective objects 114 in the data store 104. Each processing engine 112 can perform the following tasks: inserts, deletes, or modifies contents of tables or other data records; creates, modifies, or deletes definitions of tables or other data records; retrieves information from definitions and tables or other data records; locks databases and tables or other data records; and so forth; and Mukherjee, [0048], see a composite partitioned table may be partitioned using range-based partitioning on a first column, and then further sub-partitioned using hash-based partitioning on a second column. Each sub-partition in this table would belong to a unique range-hash partition combination. According to one embodiment, when an object is composite partitioned with both range and hash partitioning, data from partitions is preloaded into the volatile memories of nodes based on the hash partition to increase the likelihood of being able to perform an in-memory partition-wise join).

Claim 8
With respect to claim 8, the combination of Watzke and Mukherjee discloses wherein the first processing engine is to:
add the content of the retrieved tuples of the first table to the in-memory hash table until a specified amount of a memory is occupied by the retrieved tuples of the first table (Watzke, [0071]; see size; and Watzke, [0080], see specified threshold).

Claim 9
With respect to claim 9, the combination of Watzke and Mukherjee discloses wherein the first processing engine is to:
perform the in-memory join of the plurality of tables based on probing the in-memory hash table with the retrieved tuples of the second table (Mukherjee, [0036] and [0037]; and Mukherjee, [0226] and [0227]).

Claims 10 and 15
With respect to claims 10 and 15, the combination of Watzke and Mukherjee discloses wherein the first processing engine is to:
retrieve, from the data store, the tuples of the second table of the plurality of tables based on filtering the second table using the range of values of the at least one join attribute (Watzke, [0029], see each processing engine 112 manages access of data in respective objects 114 in the data store 104. Each processing engine 112 can perform the following tasks: inserts, deletes, or modifies contents of tables or other data records; creates, modifies, or deletes definitions of tables or other data records; retrieves information from definitions and tables or other data records; locks databases and tables or other data records; and so forth; and Watzke, [0047] and [0048], see data records are organized by attributes and, therefore, can be sorted by attributes).

Claims 11 and 16
With respect to claims 11 and 16, the combination of Watzke and Mukherjee discloses wherein objects in the data store that contain the second table are associated with metadata that includes ranges of values of the at least one join attribute that are associated with the objects that contain the second table, wherein the filtering uses the range of values of the at least one join attribute in the metadata (Watzke, Abstract, see the system partitions the objects across the plurality of processing engines based on the information of the respective ranges of values of the at least one clustering attribute in the data contained in the objects; Watzke, [0050], see in response to the query, the query partitioning logic 124 can perform range partitioning and assign objects to respective processing engines 112 based on the range partitioning; and Watzke, [0036], see during ingesting of the data records metadata is associated with each object).

Claim 12
With respect to claim 12, the combination of Watzke and Mukherjee discloses wherein the first processing engine is to:
store, in a cache memory, the retrieved tuples of the first table (Watzke, [0022]; and Mukherjee, [0051]).

Claim 13
With respect to claim 13, the combination of Watzke and Mukherjee discloses wherein a given object of the objects is associated with a range of values of the at least one join attribute that crosses a split point between partitions defined by the range partitioning, and the given object contains a portion of the retrieved tuples of the first table stored in the cache memory, and wherein a second processing engine of the plurality of processing engines is to:
retrieve tuples of the first table from the cache memory when performing a join of the plurality of tables in response to the join query (Mukherjee, [0036], see use the in-memory copy of one or more of the partitions involved in the join; Watzke, [0022]; and Mukherjee, [0051]).

Claim 17
With respect to claim 17, the combination of Watzke and Mukherjee discloses wherein the instructions upon execution cause the database system to:
range partition the plurality of objects across the plurality of processing engines using metadata that includes ranges of values of the at least one join attribute that are associated with the plurality of objects (Watzke, Abstract, see the system partitions the objects across the plurality of processing engines based on the information of the respective ranges of values of the at least one clustering attribute in the data contained in the objects; Watzke, [0050], see in response to the query, the query partitioning logic 124 can perform range partitioning and assign objects to respective processing engines 112 based on the range partitioning; and Watzke, [0036], see during ingesting of the data records metadata is associated with each object).

Claim 20
With respect to claim 20, the combination of Watzke and Mukherjee discloses wherein the in-memory join is an in-memory hash join, and the in-memory table is an in-memory hash table (Mukherjee, [0048], see when an object is composite partitioned with both range and hash partitioning, data from partitions is preloaded into the volatile memories of nodes based on the hash partition to increase the likelihood of being able to perform an in-memory partition-wise join; and Mukherjee, [0048], see hash based partitioning).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Mostak, 10275493, for executing queries on multi-graphics processing unit systems.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: December 7, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152